DETAILED ACTION

This Office action is in response to applicant’s amendment filed on 12 March 2021, which has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-25 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, an integrated circuit structure that includes a dielectric layer over a semiconductor feature, wherein the dielectric layer has a trench exposing a portion of the semiconductor feature, and wherein the portion has a non-flat topography, and a metallic contact material directly on the portion of the semiconductor feature, wherein the metallic 
Claims 11-21 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, an integrated circuit structure that includes a gate electrode over a top and adjacent to sidewalls of a portion of a semiconductor fin, wherein the gate electrode defines a channel region in the semiconductor fin, semiconductor source/drain structures at opposing ends of the channel region, wherein the semiconductor source/drain structures have a non-flat topography, and a metallic contact material directly on the semiconductor source/drain structures, wherein the metallic contact material is conformal with the non-flat topographies of the semiconductor source/drain structures, and wherein the metallic contact material has a total atomic composition of 95% or greater of a single metal species; and
Claims 22-25 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method of fabricating an integrated circuit structure that includes Docket No. P112112PCT-USExaminer: Smoot, Stephen W.reacting titanium tetrachloride (TiCl4) and hydrogen (H2) to form a titanium layer on and conformal with a non-flat topography of a semiconductor feature, wherein the titanium layer has a total atomic composition comprising 98% or greater of titanium and 0.5-2% of chlorine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws